                            Case 18-51144-btb       Doc 10    Entered 10/12/18 10:55:58       Page 1 of 2




                        1   STEPHEN R. HARRIS,ESQ.
                            Nevada Bar No. 001463
                      2
                            HARRIS LAW PRACTICE LLC
                      3     6151 Lakeside Drive, Suite 2100
                            Reno, NV 89511
                      4     Telephone: (775)786-7600
                            E-Mail: steve@harrislawreno.com
                      5
                            Proposed Attomeys for Debtors
                      6

                      7
                                                     UNITED STATES BANKRUPTCY COURT
                      8
                                                         FOR THE DISTRICT OF NEVADA

                      9

                      10

                      11                                                     Case No. 18-51144-btb
                              IN RE:

                      12
                                                                            (Chapter 11)
                              COPPER CANYON PARTNERS LLC,
                      13
                                                                             ATTORNEY INFORMATION SHEET
                                    Debtor.
                      14                                                     FOR PROPOSED ORDER
                                                                             SHORTENING TIME
                      15

                      16                                                     Hearing Date: N/A
                                                                             Hearing Time:
                      17                                                     Est. Time:
                                                                             Set by:
                      18

                      19
                                   As required by the Court under LR 9006,STEPHEN R.HARRIS,ESQ.ofHARRIS LAW
                      20
                            PRACTICE LLC, proposed attomeys for COPPER CANYON PARTNERS LLC, a Nevada
                      21
                            limited liability company ("Debtor), Debtor in the above-captioned case, provided notice or
                      22
                            attempted to provide notice to the following parties, or their counsel, of the proposed Order
                      23
                            Shortening Time with respect to a hearing on its EMERGENCY MOTION FOR ORDER
                      24
                            AUTHORIZING MAINTENANCE OF PREPETITION BANK ACCOUNT (Docket No. 7)
                      25
                            filed on October 12, 2018 in the above-captioned case. They agree or disagree to the time being
                      26
                            shortened, as indicated below:
                      27

                      28

Stephen R. Harris, Esq.
Harris Law Practice LLC
 6151 Lakeside Drive,
      Suite 2100
   Reno, NV 89511
     77.«i7fifi76nn
Case 18-51144-btb   Doc 10   Entered 10/12/18 10:55:58   Page 2 of 2
